 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 6
       JOHN GARRETT SMITH,
 7                                                          No. 3:19-CV-05600-RBL-DWC
 8                                     Plaintiff,
               v.                                           ORDER ADOPTING REPORT AND
 9                                                          RECOMMENDATION
       SANDRA ALDRIDGE, et al.,
10                            Defendants.
11

12          THIS MATTER is before the Court the Report and Recommendation of Magistrate Judge

13   David W. Christel [Dkt. # 8], Plaintiff Smith’s Objections [Dkt. # 9], and the underlying record.

14          (1)     The Report and Recommendation is ADOPTED.
15
            (2)     Smith’s Application to Proceed in forma pauperis [Dkt. # 5] is DENIED.
16
            (3)     Smith is directed to pay the $400 filing fee within thirty (30) days of the date on
17
     which this Order is signed. Failure to timely submit the requisite filing fee will result in dismissal
18
     of this case without prejudice.
19

20          (4)     As Smith has incurred three strikes under 28 U.S.C. § 1915(g), the Court finds

21   Smith may not proceed on appeal with in forma pauperis status.
22

23

24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
 1          The Clerk shall send copies of this Order to Smith’s last known address and to Magistrate

 2   Judge Christel.
 3          IT IS SO ORDERED.
 4
            DATED this 4th day of September, 2019.
 5

 6

 7
                                                        A
                                                        Ronald B. Leighton
 8                                                      United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 2
